                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

JORGE L. DELGADO GONZALEZ
Plaintiff                                  CIVIL 16-2149CCC
vs                                         (Related Cr. 12-0614-02CCC)
UNITED STATES OF AMERICA
Defendant


                           OPINION AND ORDER

     Before the Court is petitioner Jorge L. Delgado González’s Motion Under
28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (d.e. 1) filed
June 21, 2016 and the United States’ Motion to Dismiss (d.e. 11) filed
March 31, 2017.
     On January 24, 2012, petitioner plead guilty to Hobbs Act robbery,
18 U.S.C. § 1951, in criminal case 12-cr-614CCC. He now seeks federal
habeas relief in light of Johnson v. United States, 576 U.S. __ (2015), which
struck down as unconstitutional the residual clause of the Armed Career
Criminal Act (“ACCA”) found at 18 U.S.C. § 924(e)(2)(B).
     However, petitioner was not subject to the ACCA in this case, nor was he
subject to a career offender enhancement pursuant to United States
Sentencing Guidelines § 2B1.1. Accordingly, he is not eligible for relief under
Johnson.
     For the foregoing reasons, the United States’ Motion to Dismiss (d.e. 11)
is GRANTED. Judgment shall be entered by separate order.
CIVIL 16-2149CCC                      2
(Related Cr. 12-0614-02CCC)

                    CERTIFICATE OF APPEALABILITY
     The Court hereby ORDERS that no certificate of appealability shall be
issued as petitioner failed to make a substantial showing of the denial of a
constitutional right as required by 28 U.S.C. § 2253(c)(2).
     SO ORDERED.
     In San Juan, Puerto Rico this 24th day of February, 2020.




                                          S/GUSTAVO A. GELPÍ
                                          Chief United States District Judge
